Beck, J.
(After stating the facts.)
In the case of Rogers v. Parham, 8 Ga. 190, it was held that when an agent is wrongfully dismissed from the service of his employer, he has the election of three remedies. . “1st. He may bring an action, immediately, for any special injury which he may have sustained, in' consequence of a, breach of the contract. 2nd. He may wait until the termination of the period for which he was employed, and then sue upon the contract and recover his whole wages. 3rd. He may treat the contract as rescinded, and may immediately sue, on a quantum meruit, for the work and labor he actually performed.” In the case referred to, it was adjudicated that the plaintiff, the party wrongfully dismissed from the services of his employer, had not brought his suit prematurely, and, that his suit was for the recovery of special damage, which he alleged that he had sustained by the breach of the contract on the part of the defendant in that ease; in the case at bar, the suit is for the actual damages sustained by the plaintiff, and he fixes his damages at the amount that he would have been entitled to had he continued in the service of the defendant until the expiration of the leases of the tenants whom he had secured for the building in question. And that amount which he would have received as compensation may be taken into account in determining the amount of damages sustained by the plaintiff, should the finding of the jury, on the final trial, be in favor of the plaintiff. But it is also alleged that the plaintiff had performed all the services that would have been required of him under the contract. In the case referred to, it was held that the plaintiff could recover damages; and the elements *629of the damages there recovered are very similar to those involved in tbe present case. In principle, the cases can hardly be distinguished. Whatever difference there may be in the facts is in favor of the plaintiff. The facts in the Parham ease, which caused the writer of the opinion to doubt the soundness of the decision, do not exist in the case which we have for decision. See, in this connection, the ease of Beck v. Thompson & Taylor Spice Co., 108 Ga. 242 (33 S. E. 894)

Judgment affirmed.


All the Justices concur.